Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

DETAILED ACTION
	This office Action is in response to the after allowance amendment filed on 08/03/2021.  
	Claims 13-17 are currently pending with claims 1-12 being withdrawn from consideration without traverse and being cancelled herein.  

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 01/15/2021 is acknowledged.

This application is in condition for allowance except for the presence of claims 1-12 directed to group I, which is non-elected without traverse.  Accordingly, claims 1-12 have been cancelled in the examiner’s amendment below as the claims in the withdrawn group do not contain all the limitations of the allowable claims 13 and/or 16.  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/18/2019 has been considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Please cancel claims 1-12 as being drawn to a non-elected Group withdrawn from consideration without traverse where these claims do not appear eligible for rejoinder.  

Allowable Subject Matter
1.	Claims 13-17 are allowed.  
2.	The following is an examiner’s statement of reasons for allowance:  
a.	The limitations in claim 13:  
”wire segments in an electrical series connection, with at least one straight wire between two of the functional elements”, 
“wire segments in an electrical parallel connection forming an electric circuit of an anode track and a cathode track”
“wherein at least one of the functional elements of each of the at least two groups contacts all of the anode track, the cathode track and the at least one straight wire”

b.	The limitations in claim 16:  

“wire segments in an electrical parallel connection forming an electric circuit of an anode track and a cathode track”
“wherein the vehicle light assembly comprises an electrical interface, wherein the electrical interface is arranged to couple the vehicle light assembly to an external power supply” 

when considered along with the rest of the device distinguishes over the prior art of record as there is no prior device or a reasonably obvious variant thereof.  Notable differences include that this device includes either of: 
a.  wire segments in an electrical series connection, with at least one straight wire between two of the functional elements, as well as wire segments in an electrical parallel connection forming an electric circuit of an anode track and a cathode track, as well as being a device wherein at least one of the functional elements of each of the at least two groups contacts all of the anode track, the cathode track and the at least one straight wire.  
b.  wire segments in an electrical series connection, with at least one straight wire between two of the functional elements, as well as wire segments in an electrical parallel connection forming an electric circuit of an anode track and a cathode track, and wherein a specific vehicle light assembly comprises an electrical interface, wherein the electrical interface is arranged to couple the vehicle light assembly to an external power supply.  

As to claim 13 the office notes that the art of record fails to show the limitations “  ”wire segments in an electrical series connection, with at least one straight wire between two of the functional elements”, “in an electrical parallel connection forming an electric circuit of an anode track and a cathode track” and “wherein at least one of the functional elements of each of the at least two 

As to claim 16 the office notes that the art of record fails to show the limitations ”wire segments in an electrical series connection, with at least one straight wire between two of the functional elements”, “wire segments in an electrical parallel connection forming an electric circuit of an anode track and a cathode track” and “wherein the vehicle light assembly comprises an electrical interface, wherein the electrical interface is arranged to couple the vehicle light assembly to an external power supply” in the context of the claim as a whole.  Here the office notes that art like US 2019/0051803 is all close but will not address the claim limitations in the context of the overall claim.  The office notes that there does not appear to be any art that would suggest changing the designs available to be like the claimed design.  For these reasons the office finds the claim to not be anticipated, and likewise finds the claim to not be obvious to one of ordinary skill in the art under 35 U.S.C 103.  

The limitations in claims 13 and 16 are sufficient to distinguish claims 14-15 and 17 which depend from claims 13 and 16 over the art of record.  



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GRANT S WITHERS/Primary Examiner, Art Unit 2891